John D. DeloachAppellee/s




                              Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 17, 2014

                                       No. 04-14-00324-CR

                                    THE STATE OF TEXAS,
                                          Appellant

                                                 v.

                                       John D. DELOACH,
                                             Appellee

                     From the County Court at Law No. 12, Bexar County, Texas
                                      Trial Court No. 130556
                              Honorable Scott Roberts, Judge Presiding


                                          ORDER
Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice


        On December 10, 2014, appellee filed a Motion for En Banc Reconsideration. The court
is requesting a response. It is therefore ORDERED that appellee may file a response, which is
due no later than December 29, 2014.

           It is so ORDERED on the 17th day of December, 2014.

                                                                 PER CURIAM

ATTESTED TO:           ____________________________
                       Keith E. Hottle
                       Clerk of Court  .